Interim DeCision #1817

MAI VIA OF PIZA.BRO
In Visa Petition Proceedings
A-17176989
Decided by Regional Commissioner November 20,1967'
Beneficiary/petitioner, who has an undergraduate degree (B.S.) in psychology,
is not solely by reason of such degree a member of the professions within the
meaning of section 101(a) (32) of the Immigration and Nationality Act, as
amended, and, therefore, is ineligible for preference •classification under
section 203(a) (3) of the Act, as amended, as a psychologist
ON BEHALF or PErmonEn: Hiram W. Ewan, Esquire
1011.N. Broadway, Suite 203
Los Angeles, California 8001E

This case comes forward on appeal from the decision of the District
Director who denied the petition on September 14, 1967 in that petitioner/b eneficiary did not meet the Minimum edimitiOnal requirements for recognition for professional status in the field 9f psychology.
Oral argument was requested and granted. Counsel for petitioner
appeared as scheduled.
The petitioner is a 26 year old single female, a native and citizen
-

-

of the Philippines. She was admitted to the United States at Honolulu, Hawaii on October 24, 1965 as a visitor and received extensions
of stay in that status to April 23, 1967. On April 6, 1967 she filed the
present petition in her own behalf for preference classification - under
section 203(a) (3) of the Immigration and Nationality. Act, as
amended, as a psychologist.
The record shows that the petitioner graduated from the University
of Santo Tomas, Manila, Philippines on March 24, 1961 with a Bachelor of Science degree in psychology. She then entered the school of
medicine for one semester and then dropped out. She claims that she

subsequently enrolled for graduate work in psychology but also
dropped that. She has 'pretented evidence to indicate that, from November 22, 1960 to hie 300.961 (six 'Months) she Was a clinical
537

Interim Decision *1817
psychology intern in Quezon City, Philippines. From February 1965
to October 1965 she was employed as a, receptionist with an insurance
company in the Philippines.
On appeal counsel presented a registration card issued to the beneficiary for the year 1967 by the State of California Department of
Public Health showing that she is registered as a "clinical laboratory
technologist trainee". Counsel argued that a Bachelor of Arts degree
in psychology was enough to qualify the beneficiary as a professional
and stated that there were numerous occupations in which it had been
determined that a baccalaureate degree in a given field qualified such
person for professional status and that advanced degrees were required
only for highly specialized work. He stated. that credit should be
given to the fact that she had six months internship, 12 units in medicine and had started graduate work in psychology, which she later
dropped.
The certification by the Secretary of Labor pursuant to section 212
(a) (14) of the Act has been issued.
Section 203 (a) (3) of the Immigration and Nationality Act provides
for the issuance of visas "to qualified immigrants who are members of
the professions, or who because of their exceptional ability in the sciences or arts will substantially benefit prospectively the national economy, cultural interests, or welfare of the United States".
Section 101(a) (32) states: "The Una 'profession' shall include but
• not be limited to architects, engineers, lawyers, physicians, surgeons,
and teachers in elementary or secondary schools, colleges, academies, or
seminaries."
The occupation of psychologist is not included in section 101(a) (32)
of the Act quoted above. The issue to be decided in this case is whether
the petitioner, by reason of her having acquired an undergraduate
degree in psychology, will qualify her for recognition as a. member of
the professions.
In the Motto. of Asuncion decided by the Regional Commissioner,
May 17, 1966, Lit. Dec. No. 1600, it is stated:
Examination of the occupations named in section 101(a) (32) of the Act indicates the following characteristics common to all : (1) Recognition as a member
of those professions normally requires the successful completion of a specified
course of education on'the college or university level, culminating in the attainment of a specific type of degree or diploma; and (2) the attainment of such
degree or diploma is usually the minimum requirement for entry into those
occupations.
Thus, not every individual who is graduated from an accredited conege or university is classifiable as a member of the professions. If the degree or diploma he
obtains equips the individual to enter an occupation for which the attainment of
the degree or diploma. is not a realistic prerequisite, that occupation may not be
considered to be a profession. Also, if the degree or diploma obtained is so avoca-

538

Interim Decision #1817
tional in nature that it does not provide the recipient with a background which
can be accepted as a realistic qualification for a specific position, the recipient
would not be classifiable as a member of the professions on the basis of his educational attainment.

While the acquisition of a baccalaureate degree is a minimum academic requirement for recognition as a member of the professions, the
acquisition of such a degree does not automatically and by itself make
the holder a member of the professions. Some occupations require a
degree above the level of a baccalaureate degree to qualify as a professional in their field of study. The definition of professional, quoted
above, includes doctors and surgeons and it is well established that
a baccalaureate degree alone will not qualify a person as a doctor or
surgeon and that advanced degrees are a requisite for recognition in

the professions of medicine and surgery.
In the Matter of ASIA., decided by the District Director, September 13, 1966, Int. Dec. No. 1653, it is held that for recognition as a
member of the professions as a librarian a master's degree is required
and that a baccalaureate degree is inadequate for such recognition.
In the Matter of RoNan, decided by the District Director, October 14, 1966, Int. Dec. No. 1660, it was held that to qualify as a professional dietitian a baccitlaureate degree was not in itself adequate but
that a master's degree was required or a baccalaureate degree plus one
year's internship in a program approved by the American Dietetic
Association.
The Occupational Outlook Handbook published by the Department
of Labor states :
Generally, the master's degree with a major in psychology is the minimum
educational requirement for professional employment in the field. Psychologists
with this degree can qualify for positions where they administer and interpret
psychological tests, collect and analyse statistical data, aid research experiments,

and perform routine administrative duties. In addition, they may teach in colleges, help counsel students or handicapped persons, or—if they have had previous teaching experience -=act as school phychologists or counselors. (See statements on School Counselors and Rehabilitation Counielors.) Because of the
current shortage of psychologists, applicants who have only a bachelor's degree
with a major in psychology may he employed for certain jobs in work related to
psychology, or in other fields where training in psychology is helpful, as in
administration.

It is noted that the statement is made that applicant, with a bachelor's degree with a psychology major, may be employed in relating
fields or where psychology training is helpful. This employment, however, does not give these employees recognition as professional psy-

chologists by reason of their baccalaureate degree or by the nature of
their employment.
539
351-654-69-36

Interim- Decision #1817
The Occupational Handbook, previously mentioned, also states under the heading of "Employment Outlook" :
Employment opportunities for psychologists with doctor's degrees will probably continue to be excellent through the mid-1970s. Psychologists with master's
degrees are likely to be in considerable demand but their opportunities for full
professional employment will be less favorable than those with the Ph.D. degree.

No mention is made of any undergraduate degrees which indicates
that full professional status is considered only for those people with
advanced degrees.
Volume U, Dictionary of Occupational Titles, Third Edition, published by the United States Department of Labor places all occupations
in psychology in the three digit code group of 045 and in the "life
sciences" group, and states that occupations in psychology includes
occupations concerned with the collection, interpretation, and application of scientific data relating to human behavior and mental processes.
Activities are either in the applied 'fields of psychology or in basic
science fields and research. The three digit code group of 045 (occupations in psychology) are further broken down into specialized fields of
psychology and the code group 045.088 and 045.108. In the 045.088
group are included psychologist--comparative, psychological, experimental, developmental, educational, engineering and social. In the
045.108 group are included psychologist—clinical, industrial, personnel, school and counseling.
The Dictionary of Occupational Titles, Volume II, in discussing the
academic training required for recognition as psychologist in code
group 045.055 states:
Generally, a master's degree is the minimum requirement for professional
employment in psychology or in spy of the social sciences in this group. Those
social scientists with this degree qualify for college instructorships in some
schools and many nonteachlug positions in government and industry Psychologists with this degree, however, mainly assist in laboratory experiments, statistical analysis, and construction of tests. In some social sciences, such as
anthropology, training in the field is a requirement for the master's degree.
In most schools a Ph.D. is the usual requirement for a faculty position and
for the more responsible administrative and research positions. Three to six
years of graduate work, and, in some cases, 1 year of internship is usually sufficient to obtain a doctorate.
For the most part, a bachelor's degree is not adequate preparation for entrance
into professional employment in any of the social sciences or in psychology. Some
graduate schools offer temporary positions and assistantships to persons working
on advanced degrees, and some private firms accept economists with this degree
and train Mein in management. Many entry applicants without a graduate degree
obtain beginning routine research and administrative positions in government
and industry in their respective fields.

540

Interim Decision #1811'
It also discusses the academic requirements for those occupations
in psychology under. code.group 045.108 which are involved in guidance and counseling and states:
A college degree is the minimum requirement for entry into this field. In most
eases, education beyond the 4-year college level is required, varying according
to the individual situation.
Most municipal and State governments and private organizations require 2
years of graduate study from applicanti who are interested in pursuing social
work as a career.
Openings in school-counseling work are usually available to individuals who
have State teaching certificates and special certificates for school counseling.
Most States issue counselor certilicates,only.to people with a master's degree or
the equivalent in counselor education, as well as actual teaching experience.
A graduate degree in psychology serves as an excellent qualification for entry
into numerous positions, particularly those in industry.

In both code groups 045.088 and 045.108, which includes the occupations.in psychology, the "SVP" (specific vocational preparation)
time is rated at from two to ten years.
The profession of psychologist deals with the complex matters
of mental and social 'behavior of an equally complex society. The
holder of an undergraduate degree in psychology may not be classed

as a member of the professions : solely by .reason of such a degree.
liThile such persons may be employed in occupations which utilize
their academic preparation, such persons are not classed as professional psychologists. A. graduate degree or professional experience
the equivalent of a graduate degree for recognition as a member of the
professions in the field. of psychology is needed. Thcpetitioner in the
instant case does not have a.graduate degree in psychology and has
only six months internship in clinical psychology, three months of
which were served during the last semester of school year in which she
earned her undergraduate degree, It is concluded that the Petitioner
does not have the -high level of academic training or. experience to
qualify as a member of the professions. The decision of the District
Director was proper. The petitioner is not eligible for the preference
classification sought. The appeal will be dismissed.
ORDER: It is ordered that the appeal be dismissed.

541

